IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 18, 2009
                                No. 08-11092
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

CIRILO MANCILLA-LOPEZ, also known as Valentine Baltazar-Flores,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:08-CR-173-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Cirilo Mancilla-Lopez presents
arguments that he concedes are foreclosed by United States v. Brown, 920 F.2d
1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United States v.
Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district court
may order a term of imprisonment to run consecutively with an unimposed state




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 08-11092

sentence. The Government’s motion for summary affirmance is GRANTED, and
the judgment of the district court is AFFIRMED.




                                     2